      Case 4:20-cr-00042-RSB-CLR Document 42 Filed 01/27/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION

UNITED STATES OF AMERICA,                          Case No. 4:20-cr-42

        v.

CRAIG GERMAN



                                              ORDER

        Upon consideration of the Government’s motion for an order requiring the Defendant

 to provide reciprocal discovery pursuant to Federal Rule of Criminal Procedure 16(b)(1), and

 the entire record herein, it is hereby ORDERED that the Government’s motion is

 GRANTED.

        The Defendants is ORDERED to provide reciprocal discovery to the Government no

later than )HEUXDU\, 2021.

       This the WK day of January, 2021.

                                                      ____________________________
                                                      ___________ __________ ______
                                                                             __
                                                                              _    ___
                                                                                    _ __
                                                      Christopher
                                                      Chri    heer L. Ray
                                                        r stophe
                                                      United States Magistrate
                                                                    Maagistrate Judge




                                             Page 1 of 1
